DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/EP2016/075341 filed October 21, 2016 and to Foreign Applicant No. TR201513285 filed October 23, 2015. 

Status of Claims 
This Office Action is responsive to the amendment filed on December 28, 2020. As directed by the amendment: claims 1-2, 7-14, 16, and 18 have been amended; claim 3 has been cancelled; and claim 19 has been added. Thus, claims 1-2 and 4-19 are presently pending in this application. 
Acknowledgement of Applicant’s lack of submitted drawings was previous noted and, thereby withdrawn. Applicant’s amendments obviate the previous objection to claims 1-2 and 7-8. Claims 1-3, 7-14, 16, and 18 were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 1-3, 8-14, 16, and 18 obviate the previous rejection under 35 U.S.C. 112(b). Claim 18 was previously rejected under 35 U.S.C. 112(d) as being of improper dependent form. Applicant’s amendments to claim 18 obviate the previous rejection under 35 U.S.C. 112(d). Claim 1-9, 11, and 13 was previously rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (U.S. Pub. No. 2012/0260917) in view of Newell et al. (U.S. Patent No. 4,778,054) in view of King et al. (U.S. Pub. No. 2007/0215149). Claims 15-18 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Sung et al. (U.S. Pub. No. 2016/0120855). Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicant’s lack of an Information Disclosure Statement. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “the blister is orth-phthalic aldehyde (OPA).”, ln 2-3 should read --the blister is ortho-phthalic aldehyde (OPA).--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purpose of this Office Action the limitations following the phrase “preferably”, i.e. preferably of 10 to 30 µm, are interpreted as not being part of the claimed invention.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 5 ln 10-12 recites “The polymeric layers which are contained in the lid sheet and the base sheet of the blister strip in accordance with the present invention may be made from either same of different polymers.” should read -- The polymeric layers which are contained in the lid sheet and the base sheet of the blister strip in accordance with the present invention may be made from either same or different polymers. --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 9-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic (U.S. Pub. No. 2012/0260917; hereinafter: “Bilgic’917”) in view of Bilgic et al. (WO 2013/109219 A1; hereinafter “Bilgic’219”).
Regarding Claim 1, Bilgic’917 discloses a blister (15, 15a; Fig. 3; ¶ 0051) which is an integral component (Fig. 8; ¶ 0068) of a dry powder inhaler (1; Fig. 1a-2d, 8; ¶¶ 0049-0051; Examiner notes: Bilgic’917 discloses the blister as not being removed from the inhaler and is 
Bilgic’917 does not specifically disclose the blister wherein each of the base sheet and lid sheet comprises at least a polymeric layer made from polymeric materials and an aluminum layer formed of flat aluminum folio; the cavity having a volume in the range of 5 to 19.8 mm3 and the cavity is filled up to 30-100%; and wherein the polymeric layer of the base sheet of the blister is made from a different polymeric material than the polymeric layer of the lid sheet of the blister. 
Biligic’219 teaches a blister comprising a base sheet and a lid sheet comprising at least two layers made from polymeric materials and aluminum foil (Pg. 8, ln 16-19), and a cavity that is used for storing the inhalable formulation is in the volume range of 5 to 19.8 mm3 [Pg. 7, ln 28-30; Examiner notes: Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case Biligic’219 discloses the overlapping volume range of 18-30 mm3.] and the cavity is filled up to 25-95 % (Pg. 8, lines 3-4; Examiner notes: Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case Biligic’219 discloses the overlapping volume range of 25-95% cavity fullness.] and wherein the polymeric layer of the base sheet of the blister is made from a different polymeric material than the polymeric layer of the lid sheet of the blister (Pg. 8, ln 27 to Pg. 9, ln 11) for the purpose of ensuring the inhalation of the inhalable formulation from blister without any problems and ensuring an effective inhalation (Pg. 8, ln 5-6), and ensuring the layer covering the inner surface of the cavity does not adhere to the inhalable formulation (Pg. 9, ln 5-11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the blister of Bilgic’917 to include each of the 3 and the cavity is filled up to 25-95%; and wherein the polymeric layer of the base sheet of the blister is made from the different polymeric material than the polymeric layer of the lid sheet of the blister as taught by Biligic’219 for the purpose of ensuring the inhalation of the inhalable formulation from blister without any problems and ensuring an effective inhalation (See Biligic’219: Pg. 8, ln 5-6), and ensuring the layer covering the inner surface of the cavity does not adhere to the inhalable formulation (See Biligic’219: Pg. 9, ln 5-11).
Regarding Claim 2, the modified device of Bilgic’917 discloses the blister wherein the cavity is in the volume range of 13-19.7 mm3. (See Biligic’219: 18-30 mm3; Pg. 7, ln 28-30).
In the alternative, if the prior art is deemed to lack sufficient specificity, the modified device of Bilgic’917 does not explicitly discloses the blister wherein the cavity is in the volume range of 13-19.7 mm3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of the cavity of the modified device of Bilgic’917 from 18-30 mm3 to 13-19.7 mm3 as applicant appears to have placed no criticality on the claimed range [see Pg. 4, ln 2-13. indicating the volume  “preferably” (i.e. exemplary) be within the claimed range] and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 4, the modified device of Bilgic’917 discloses the blister, shown above. 
The modified device of Bilgic’917 does not specifically disclose the blister wherein the cavity that is used for storing inhalable formulation is filled within the range of about 3-6 mg of the formulation.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, Biligic’219 discloses the overlapping range of 3-30mg.] for the purpose of ensuring an acceptable excipient pharmaceutical (i.e. inhalable formulation) amount is present in the blister (Pg. 4, ln 8-10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bilgic’917 to include the storing about 3-6 mg of inhalable formulation in the cavity as taught by Biligic’219 for the purpose of ensuring an acceptable excipient pharmaceutical (i.e. inhalable formulation) amount is present in the blister (See Biligic’219: Pg. 4, ln 8-10).
Regarding Claim 5, the modified device of Bilgic’917 discloses the blister wherein the blister is in a strip form (See Bilgic’917: Fig. 3; Claim 1; ¶ 0005).
Regarding Claim 6, the modified device of Bilgic’917 discloses the blister wherein the polymeric materials used for making the polymeric layers which are present in both the base sheet and lid sheet are selected from the group consisting polyethylene, polypropylene, polystyrene, polyolefin, polyamide, polyvinyl chloride, or polyurethane (See Biligic’219: Pg. 9, ln 9-11).
Regarding Claim 9, the modified device of Bilgic’917 discloses the blister wherein the polymeric layer which is used in the lid sheet of the blister is in the thickness range of 10 to 50 μm (See Biligic’219: 15-55 μm; Pg. 9, ln 2-4).
In the alternative, if the prior art is deemed to lack sufficient specificity, the modified device of Bilgic’917 does not explicitly discloses the blister wherein the polymeric layer which is used in the lid sheet of the blister is in the thickness range of 10 to 50 μm
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 11, the modified device of Bilgic’917 discloses the blister wherein the polymeric layer which is used in the base sheet of the blister is in the thickness range of 10 to 40 μm (See Biligic’219: 15-55 μm; Pg. 9, ln 2-4).
In the alternative, if the prior art is deemed to lack sufficient specificity, the modified device of Bilgic’917 does not explicitly discloses the blister wherein the polymeric layer which is used in the base sheet of the blister is in the thickness range of 10 to 40 μm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the volume of the cavity of the modified device of Bilgic’917 from 15-55 μm to 10-40 μm as applicant appears to have placed no criticality on the claimed range (see Pg. 5, ln 20-22 indicating the thickness exemplary be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 14, the modified device of Bilgic’917 discloses the blister wherein the polymeric materials used for making the polymeric layer of the base sheet is polyvinyl chloride (See Biligic’219: Pg. 9, ln 9-11).
Regarding Claim 19, the modified device of Bilgic’917 discloses the blister wherein each of the polymeric layer which is used in the base sheet and the lid sheet of the blister is in the thickness range of 15 to 35 μm (See Biligic’219: 15-50 μm; Pg. 9, ln 2-4).
In the alternative, if the prior art is deemed to lack sufficient specificity, the modified device of Bilgic’917 does not explicitly discloses the blister wherein each of the polymeric layer which is used in the base sheet and the lid sheet of the blister is in the thickness range of 15 to 35 μm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the base sheet and the lid sheet of the modified device of Bilgic’917 from 15-55 μm to 15-35 μm as applicant appears to have placed no criticality on the claimed range [see Pg. 5, ln 15-23 indicating the thickness “preferably” (i.e. exemplary) be within the claimed range] and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic’917 in view of Bilgic’219 as applied to claim 1 above, and further in view of Newell et al. (U.S. Patent No. 4,778,054; hereinafter: “Newell”).
Regarding Claim 7, the modified device of Bilgic’917 discloses the blister, shown above.
The modified device of Bilgic’917 does not specifically discloses the blister wherein aluminum foil that is used in the lid sheet of the blister is in the thickness range of 5 to 40 μm.
Newell teaches a blister comprising a lid sheet (130; Fig. 9; col 6, ln 1-42), wherein the lid sheet comprises a polymeric material layer (131, 133; Fig. 9; col 6, ln 1-42) and a layer formed of flat aluminum folio (132; Fig. 9; col 6, ln 1-42) having a thickness of 25 µm for the purpose of ensuring the blister is impermeable to light, air water and water vapor, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bilgic’917 to include the aluminum foil that is used in the lid sheet of the blister is 25 μm in thickness as taught by Newell for the purpose of ensuring the blister is impermeable to light, air water and water vapor, and microorganisms so that a inhalable formulation (See Newell: “medicament” 112; Fig. 8) is completely protected (See Newell: col 6, ln 1-5) and providing evidence of tampering (See Newell: col 6, ln 1-5).
Regarding Claim 8, the modified device of Bilgic’917 discloses the blister, shown above.
The modified device of Bilgic’917 does not specifically discloses the blister wherein aluminum foil that is used in the base sheet of the blister is in the thickness range of 30 to 60 μm.
Newell teaches a blister comprising a base sheet (100; Fig. 8; col 5, ln 44-68), wherein the base sheet comprises a polymeric material layer (101, 105; Fig. 8; col 5, ln 44-68) and a layer formed of flat aluminum folio (102; Fig. 8; col 5, ln 44-68) having a thickness of 40 μm for the purpose of ensuring the blister is impermeable to light, air water and water vapor, and microorganisms so that a inhalable formulation (“medicament” 112; Fig. 8) is completely protected (col 6, ln 1-5) and providing evidence of tampering (col 6, ln 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bilgic’917 to include the aluminum foil that is used in the base sheet of the blister is 40 μm in thickness as taught by Newell for the purpose of ensuring the blister is impermeable to light, air water and water vapor, and microorganisms so that a inhalable formulation (See Newell: “medicament” 112; Fig. 8) is completely protected (See Newell: col 6, ln 1-5) and providing evidence of tampering (See Newell: col 6, ln 1-5).
Regarding Claim 13, the modified device of Bilgic’917 discloses the blister, shown above.
The modified device of Bilgic’917 does not specifically discloses the blister further comprising another polymeric layer which is used in the base sheet of the blister is in the thickness range of 80 to 120 μm.
Newell teaches a blister comprising a base sheet (100; Fig. 8; col 5, ln 44-68), wherein the base sheet comprises a polymeric material layer (105; Fig. 8; col 5, ln 44-68) and a layer formed of flat aluminum folio (102; Fig. 8; col 5, ln 44-68) and further comprising another polymeric layer having a thickness of 100 μm for the purpose of ensuring the blister is impermeable to light, air water and water vapor, and microorganisms so that a inhalable formulation (“medicament” 112; Fig. 8) is completely protected (col 6, ln 1-5) and providing evidence of tampering (col 6, ln 1-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Bilgic’917 to include the base sheet further comprising another polymeric layer having a thickness of 100 μm as taught by Newel for the purpose of ensuring the blister is impermeable to light, air water and water vapor, and microorganisms so that a inhalable formulation (See Newell: “medicament” 112; Fig. 8) is completely protected (See Newell: col 6, ln 1-5) and providing evidence of tampering (See Newell: col 6, ln 1-5).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic’917 in view of Bilgic’219 as applied to claim 1 above, and further in view of Bonney et al. (U.S. Pub. No. 2007/0062525; hereinafter: “Bonney”).
Regarding Claim 10, the modified device of Bilgic’917 discloses the blister wherein the polymeric material used for making the polymeric layer of the lid sheet of the blister is selected 
The modified device of Bilgic’917 does not explicitly disclose wherein the polymeric material used for making the polymeric layer of the lid sheet of the blister is polyethylene terephthalate (PET). 
Bonney disclose that polyethylene terephthalate along with polyethylene, polypropylene, and polyvinyl chloride could all be suitable organic polymeric materials used in a blister (¶ 0036) to achieve the same result and thus polyethylene, polypropylene, polyvinyl chloride and polyethylene terephthalate were art-recognized equivalents before the effective filing date of the invention. 
Therefore, it would have been obvious to one of ordinary skill in the art to substitute polyethylene terephthalate (PET) in place of anyone of polyethylene, polypropylene, and polyvinyl chloride in the lid sheet of the blister of the modified device of Bilgic’917 since it has been held that substituting one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bilgic’917 in view of Bilgic’219 as applied to claim 1 above, and further in view of Hallak (U.S. Pub. No. 2013/0056470).
Regarding Claim 12, the modified device of Bilgic’917 discloses the blister wherein the polymeric material used for making the polymeric layer of the base sheet of the blister is selected from the group consisting polyethylene, polypropylene, polystyrene, polyolefin, polyamide, polyvinyl chloride, or polyurethane (See Biligic’219: Pg. 9, ln 9-11), shown above.
The modified device of Bilgic’917 does not explicitly disclose wherein the polymeric material used for making the polymeric layer of the base sheet of the blister is ortho-phthalic aldehyde (OPA).

Therefore, it would have been obvious to one of ordinary skill in the art to substitute ortho-phthalaldehyde (OPA) in place of anyone of polyethylene, polypropylene, and polyvinyl chloride in the base sheet of the blister of the modified device of Bilgic’917 since it has been held that substituting one known element for another to obtain predictable results involves only routine skill in the art. MPEP 2144.06 (II)(B). 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bilgic’917 in view of Bilgic’219 as applied to claim 1 above, and further in view of Sung et al. (U.S. Pub. No. 2016/0120855; hereinafter: “Sung”).
Regarding Claims 15 and 17, the modified device of Bilgic’917 discloses the blister, shown above.
The modified device of Bilgic’917 does not specifically disclose the blister wherein the inhalable formulation comprises tiotropium bromide and at least one pharmaceutically acceptable excipient, and wherein the at least one pharmaceutically acceptable excipient is lactose monohydrate. 
Sung teaches an inhalable formulation comprising tiotropium bromide (¶¶ 002-0004, 0253; Abstract) and at least one pharmaceutically acceptable excipient comprising lactose monohydrate (¶¶ 0178, 0253) for the purpose of acting as a carrier particle (i.e. lactose monohydrate; ¶ 0178) and serving as anticholinergic thereby providing therapeutic benefits in the treatment of COPD and asthma (¶ 0002).

Regarding Claim 16, the modified device of Bilgic’917 wherein tiotropium bromide is present in an amount of 0.25 to 0.75 % by weight of total composition (See Sung: 0.33%; ¶ 0253). 
Regarding Claim 18, the modified device of Bilgic’917 wherein lactose monohydrate is present in an amount of 98.00 to 99.99 % by weight of total composition (See Sung: 99.67%; ¶ 0253).

Response to Arguments
Applicant’s arguments filed December 8, 2020 with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785